Citation Nr: 1026313	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-06 512	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1946 to November 
1949.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  

As noted in the April 2009 remand, the Board also notes that in a 
March 2009 statement, the Veteran appears to request service 
connection for a disability of the right fingers, arm, shoulder, 
and back.  These issues have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In January 2008 and April 2009, the Board remanded the matter on 
appeal for further development.  Unfortunately, once again, the 
appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that he has PTSD as the result of an incident 
in service.  Specifically, the Veteran contends that during a 
fire drill, he went to open a door but as he was doing so, a 
person pushed the door from the other side, causing him to fall.  
He states that he was knocked unconscious from this incident and 
suffered a fracture to his right wrist.  The Veteran asserts that 
he now has PTSD as a result of this incident.  

The service treatment records note that in June 1947, an x-ray of 
the Veteran's right hand was taken which showed no evidence of 
fracture.  There was no documentation that the Veteran was 
knocked unconscious at this time or suffered a head injury.  

In the April 2009 remand, the Board noted that there were two 
opinions indicating that the Veteran has PTSD related to this 
incident and one that indicates that he does not.  However, none 
of the opinions are adequate upon which to base a determination.  
In this regard, in a December 1999 letter, a VA psychiatrist 
U.N.D. stated that the Veteran had been under his care for PTSD 
since September 1998.  U.N.D. relayed the Veteran's report of 
being knocked unconscious and sustaining a fracture of his right 
wrist while in service.  The Veteran also reported that he felt 
nervous after the incident, could not work on his assignments, 
was unable to sleep, felt shaky, experienced abdominal distress, 
and remained symptomatic ever since.  In a January 2001 letter, 
VA psychiatrist S.F.N. noted that he had been the Veteran's 
psychiatrist for several months.  S.F.N. stated that since the 
Veteran's reported accident in service where he also sustained a 
wrist injury, the Veteran reported anxiety and PTSD related 
symptoms.  

On the contrary in October 2002, the Veteran underwent a VA 
examination in connection with his claim.  After reviewing the 
Veteran's VA treatment records, the examiner concluded that the 
criteria for PTSD were not met and diagnosed a somatization 
disorder.  The Board remanded the matter to afford the Veteran an 
adequate VA examination.  

In October 2009, a VA examination was associated with the claims 
file.  This examination was authored by H.J.M., M.D., M.J.  At 
the beginning of the examination report, Dr. H.J.M. noted that 
the Veteran's evaluation report results were completed in June 
2009.  She added that the conclusion in that examination was 
noted to have altered his extensive, self-reported history with a 
diagnosis on Axis I of no PTSD today, but there had been an acute 
PTSD that was resolved after one year post military.  The second 
diagnosis was depression, not otherwise specified unrelated to 
his military service, showing no signs of PTSD but anxiety-
related to his mood related to the death of his brother.  It was 
also noted that the Veteran had been diagnosed with dementia of 
the Alzheimer type with late onset and depressed mood in 2009.  
The examiner then outlined the Veteran's medical history from his 
service to the present.  

At the end of that summation was written, as noted in the report 
of his compensation and pension examination, the priority of the 
exam was an initial evaluation for this male that was completed 
June 2009 and indicated that the Veteran's primary diagnoses 
were:  bipolar depression unrelated to military service; no PTSD 
findings by history today, an acute PTSD resolved after one year 
post military; somatization disorder, and dementia.  The examiner 
went on to find that the Veteran suffers from a generalized 
anxiety disorder with current diagnoses of coronary artery 
disease, bradycardia, dementia of the Alzheimer's type with a 
late onset with depressed mood.  There is no evidence of any PTSD 
present at the time of this or any prior evaluation.  The 
indications throughout the Veteran's records show that without a 
diagnosis of PTSD, but a diagnosis only of dementia and 
depression and a familial history of psychiatric disorder, there 
is no indication that PTSD exists, nor has it existed since 1949.  
The examiner stated that it is unlikely that the Veteran's 
symptom of anxiety is the result of his fall in service in June 
1947.  

The Board finds that this examination is inadequate upon which to 
base a determination.  First of all, the Board is unclear whether 
there were two separation examinations, one in June 2009 and 
another in October 2009, or whether the June 2009 findings were 
summarized within the October 2009 examination report.  Moreover, 
it is unclear if the examiner found that the Veteran ever had 
PTSD.  At one point in the examination report, the examiner notes 
that the Veteran had an acute PTSD the resolved after one year 
post military and later the examiner finds that that there was no 
indication that PTSD exists nor has it existed since 1949, when 
the Veteran left service.  Thus, there is contradictory evidence 
of record.  Further, the examiner does not sufficiently explain 
why the Veteran does not meet the criteria for PTSD currently.  
Accordingly, a remand is necessary to clarify this examination.

Additionally, the Board notes that the examiner referred to a 
2009 diagnosis of dementia.  The last VA treatment records 
associated with the claims file date in 2005.  Accordingly, on 
remand VA records dated from 2005 to the present should be 
associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should associate all relevant 
VA treatment records dated from March 2005 to 
the present.

2.  Associate the June 2009 VA examination 
report referenced in the October 2009 VA 
examination report with the claims file.  If 
such record no longer exists, please document 
the claims file accordingly.  

3.  After the aforementioned development has 
been completed, the claims folder and a copy 
of this REMAND must be made available to the 
examiner in conjunction with the examination.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, but should include psychological 
testing including PTSD sub scales.  The 
examination report must include responses to 
the each of the following items:

Based on a review of the claims folder and 
the examination findings, provide a diagnosis 
of PTSD, if present.  If PTSD is found, state 
a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) 
that the Veteran's PTSD is the result of a 
fall in-service in June 1947 wherein the 
Veteran contends he was knocked unconscious 
and injured his right wrist as opposed to 
being due to some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


